DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 7/20/2022. Claims 1, 4-5, 7-8, and 10-15 are presently pending and are presented for examination. 	

Response to Arguments
Applicant's arguments, see pages 7-8, filed 7/20/2022,  have been fully considered but they are not persuasive. The Applicant has argued that neither Katsumasa nor Gordon nor Hegemann disclose or teach acquiring information from a plurality of different vehicles that are different from the host vehicle, however the Examiner respectfully disagrees.
Starting with Katsumasa, Figure 5 and paragraphs [0028]-[0030] detail the acquisition of operation mode information of a plurality of different vehicles within a specific vicinity of the host vehicle.  Paragraph [0007] of the same document discuss the transfer of signals between vehicles to obtain this information, as well as the analysis of camera images to obtain operation mode information.  Paragraph [0027] describes how either method may be used, depending on wireless communication ranges that are available.
The citations directed to the Gordon reference only detail communication with one other self-driving vehicle, however, the Examiner believes this is for the simplicity of focusing on the technology itself, particularly the detection of another vehicle and the resulting controls.  To support this assumption, paragraph [0128] and Fig 7 of Gordon describe the capability of cloud computing in which a self-driving vehicle would have access to.  Any type of computerized device would be able to communicate and share information, thus alluding to a plurality of different vehicles in communication with the host vehicle.
Hegemann describes the detection of “…obstacles in [a] driving path, the presence, location, driving speed and/or driving direction of other vehicles…” and then proceeds to describe how the one or more detected objects are assigned confidence values (see Hegemann at least [0012]).  From this excerpt, one of ordinary skill in the art would be aware that these teachings used to modify Katsumasa in view of Gordon would entail assigning weighted values to a plurality of different vehicles, and not just one singular obstacle.
Applicant's arguments, see pages 7-8, filed 7/20/2022,  have been fully considered but they are not persuasive. The Applicant has argued that the teachings of Gordon do not detect other driver attributes, but rather only the driver attributes of the host vehicle, however the Examiner respectfully disagrees.  The self-driving vehicles are capable of sharing information, such as a driving ability of a driver, amongst other self-driving vehicles, a coordinating computer, and/or a coordinating server.  The coordinating server may then control driving modes of the self-driving vehicles as well as receive information regarding the state of a driver of a self-driving vehicle (see Gordon at least [0072]-[0072]).  Additionally, the sensors used to detect a driver’s driving ability that are found within computer 101/301 may be implemented in any self-driving vehicle (see Gordon at least [0041] and [0057]).
A detailed rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumasa et al. (JP-2015/044432; hereinafter Katsumasa; already of record) in view of Gordon et al. (US-2017/0106876; hereinafter Gordon; already of record) and further in view of Hegemann et al. (US-2014/0249722; hereinafter Hegemann; already of record).
Regarding claim 1, Katsumasa discloses a vehicle control apparatus (see at least Abs), comprising: 
processing circuitry (see Katsumasa at least [0015]) configured to: 
acquire information regarding an operation mode (see Katsumasa at least [0022]-[0023] and [0016]) and … from each vehicle of a plurality of different vehicles within a predetermined range of a host vehicle (see Katsumasa at least [0022]-[0023], [0016], [0029], and Fig 5), by communication with each vehicle of the plurality of different vehicles (see Katsumasa at least [0007]-[0009] where signals from other vehicles indicate whether or not autonomous functions are being used) wherein each vehicle of the plurality of different vehicles is different from the host vehicle (see Katsumasa at least [0029] and Fig 5) and…
 …
determine, as an operation mode of the host vehicle, the operation mode having a largest number among the… operation modes of the plurality of different vehicles (see Katsumasa at least [0043]-[0044] where an operation mode having a majority is determined and then the self vehicle’s mode is updated to match); and 
…when the operation mode of the host vehicle and the operation mode having the largest number among…operating modes are different (see Katsumasa at least [0007] and [0044] which details the detection of operation modes of nearby vehicles and compares the number of vehicles operating in a specific mode to the self vehicle’s mode and updates the self vehicle’s operation mode accordingly).
However, Katsumasa does not explicitly disclose
…acquire information regarding … state information … [by communication with each vehicle of the plurality of different vehicles], wherein the acquired state information indicates an attribute of a driver of each vehicle of the plurality of different vehicles…
...weight, for each vehicle of the plurality of different vehicles, the operation mode based on the acquired state information indicating the attribute of the driver of each vehicle of the plurality of different vehicles…
…the weighted… 
automatically switch the operation mode of the host vehicle to the determined operation mode…the weighted…
Gordon, in the same field of endeavor, teaches 
…acquire information regarding … state information … by communication with each vehicle of the plurality of different vehicles, wherein the acquired state information indicates an attribute of a driver of each vehicle of the plurality of different vehicles (see Gordon at least [0073]-[0077], Fig 4, and [0128] which describes the communication of data such as driver state information, such as a level of distraction, said communication amongst any number of computerized devices on a cloud network)…
…the operation mode based on the acquired state information indicating the attribute of the driver of each vehicle of the plurality of different vehicles (see Gordon at least [0071]-[0077] and [0128] which details how a vehicle’s operating mode is based on an attribute of a driver, this information communicated amongst any number of computerized devices on a cloud network);
automatically switch the operation mode of the host vehicle to the determined operation mode (see Gordon at least [0073] where a vehicle’s processors automatically switch an operation mode from manual to autonomous)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive support apparatus of Katsumasa with state information which may be used to determine automatic mode switching is required such as taught by Gordon to provide a safety protocol which prevents potential collisions (see Gordon at least [0026]).
Neither Katsumasa nor Gordon disclose or teach 
…weight, for each of the plurality of different vehicles…
…the weighted… 
…the weighted… 
Hegemann, in the same field of endeavor, teaches 
…weight, for each of the plurality of different vehicles (see Hegemann at least [0012] where the driver assistance system assigns a value to a detected object(s) regarding characteristics of the object(s) and then uses that information to determine if driver involvement is required)…
…the weighted (see Hegemann at least [0012] where the driver assistance system assigns a value to a detected object(s) regarding characteristics of the object(s) and then uses that information to determine if driver involvement is required)… 
…the weighted (see Hegemann at least [0012] where the driver assistance system assigns a value to a detected object(s) regarding characteristics of the object(s) and then uses that information to determine if driver involvement is required)… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation mode detection of Katsumasa and Gordon with assigned weights as taught by Hegemann to provide more driver assistance functions, requiring less involvement from a user who may inadvertently chose a less desirable option.  By assigning values to other vehicles, based on their operation mode for instance, the driver assistance system can more accurately make decisions on proper vehicle operation (see Hegemann at least [0011]-[0012]).
Regarding claim 4, Katsumasa in view of Gordon and Hegemann teach the vehicle control apparatus according to claim 1.  Katsumasa additionally discloses the processing circuitry is configured to control presentation of the operation mode having the largest number among … operating modes (see Katsumasa at least [0007], [0043], and [0044] where a display presents the operation mode of another vehicle in addition to determining that there are more vehicles operating in one mode than another mode).
However, neither Katsumasa nor Gordon teach …the weighted…
Hegemann, in the same field of endeavor, teaches 
…the weighted (see Hegemann at least [0012] where the driver assistance system assigns a value to a detected object(s) regarding characteristics of the object(s) and then uses that information to determine if driver involvement is required)… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation mode detection of Katsumasa and Gordon with assigned weights as taught by Hegemann to provide more driver assistance functions, requiring less involvement from a user who may inadvertently chose a less desirable option.  By assigning values to other vehicles, based on their operation mode for instance, the driver assistance system can more accurately make decisions on proper vehicle operation (see Hegemann at least [0011]-[0012]).
Regarding claim 10, Katsumasa in view of Gordon and Hegemann teach the vehicle control apparatus according to claim 1.  Katsumasa additionally discloses the processing circuitry is configured to determine, as the operation mode of the host vehicle, the operation mode having the largest number among … operation modes, exceeding a predetermined threshold value among the acquired pieces of information regarding the operation mode (see Katsumasa at least [0022] and [0043]-[0044]).
However, neither Katsumasa nor Gordon teach …the weighted…
Hegemann, in the same field of endeavor, teaches 
…the weighted (see Hegemann at least [0012] where the driver assistance system assigns a value to a detected object(s) regarding characteristics of the object(s) and then uses that information to determine if driver involvement is required)… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation mode detection of Katsumasa and Gordon with assigned weights as taught by Hegemann to provide more driver assistance functions, requiring less involvement from a user who may inadvertently chose a less desirable option.  By assigning values to other vehicles, based on their operation mode for instance, the driver assistance system can more accurately make decisions on proper vehicle operation (see Hegemann at least [0011]-[0012]).
Regarding claim 11, Katsumasa in view of Gordon and Hegemann teach the vehicle control apparatus according to claim 10.  Katsumasa additionally discloses the predetermined threshold value varies depending on a switching direction of the operation mode (see Katsumasa at least [0043]-[0044]).
Regarding claim 12, Katsumasa in view of Gordon and Hegemann teach the vehicle control apparatus according to claim 10.  Katsumasa additionally discloses the predetermined threshold value varies depending on an environment in which the host vehicle travels (see Katsumasa at least [0043]-[0044]).
Regarding claim 13, Katsumasa in view of Gordon and Hegemann teach the vehicle control apparatus according to claim 1.  Katsumasa additionally discloses the processing circuitry is configured to select, from information transmitted from a server collecting information regarding the operation of the plurality of different vehicles, information regarding the operation modes of the plurality of different vehicles (see Katsumasa at least [0007], [0021], and [0044]).
Regarding claim 14, Katsumasa discloses a vehicle control method (see Katsumasa at least [0001]).  Katsumasa in view of Gordon and Hegemann also teach the analogous material of that in claim 1 as recited in the instant claim, and is thus rejected for similar reasons.
Regarding claim 15, Katsumasa discloses a movable object (see Katsumasa at least Abs).  Katsumasa in view of Gordon and Hegemann also teach the analogous material of that in claim 1 as recited in the instant claim, and is thus rejected for similar reasons.

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumasa in view of Gordon and Hegemann as applied to claim 1 above, and further in view of James et al (US-2016/0355192; hereinafter James; already of record).
Regarding claim 5, Katsumasa in view of Gordon and Hegemann teach the vehicle control apparatus according to claim 1.  Katsumasa also discloses …the operation mode of a different vehicle of the plurality of different vehicles (see Katsumasa at least [0044])…
However neither Katsumasa nor Gordon nor Hegemann teach the processing circuitry is configured to detect simultaneous switching on a basis of a number of pieces of operation mode switching information, the operation mode switching information indicating that the operation mode … has been switched within a predetermined time period, operation modes of aApplication No.: 16/334,4573 Docket No.: S 1459.72430US00 Reply to Final Office Action of May 5, 2021predetermined number or more of different vehicles being switched within a predetermined time period in the simultaneous switching, and 
wherein the processing circuitry is configured to determine, where the simultaneous switching has been detected, the operation mode with the largest number after switching indicated by the pieces of operation mode switching information, as the operation mode of the host vehicle.
James, in the same field of endeavor, teaches 
the processing circuitry is configured to detect simultaneous switching on a basis of a number of pieces of operation mode switching information, the operation mode switching information indicating that the operation mode … has been switched within a predetermined time period, operation modes of aApplication No.: 16/334,4573 Docket No.: S 1459.72430US00 Reply to Final Office Action of May 5, 2021predetermined number or more of different vehicles being switched within a predetermined time period in the simultaneous switching (see James at least [0031], [0100], and Fig 2), and 
wherein the processing circuitry is configured to determine, where the simultaneous switching has been detected, the operation mode with the largest number after switching indicated by the pieces of operation mode switching information, as the operation mode of the host vehicle (see James at least [0031], [0100]-[0101], and Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry of Katsumasa in view of Gordon and Hegemann which determines the appropriate operation mode for a host vehicle to currently travel in once a variety of incoming data is analyzed, with the processing circuitry of James, which detects the current operation mode of nearby vehicles in real-time.  In doing so, the combination of these two concepts allows for autonomous vehicles to interact in a safer and more transparent way, and provides a vehicle user the satisfaction of having a higher amount of vehicle control when notified that such an occurrence will be necessary (see James at least [0052] and [0109]).
Regarding claim 7, Katsumasa in view of Gordon and Hegemann and further in view of James teach the vehicle control apparatus according to claim 5.  Katsumasa additionally discloses the processing circuitry is configured to control, where the simultaneous switching has been detected, presentation of a switching direction of the operation mode with the largest number indicated by the pieces of operation mode switching information (see Katsumasa at least [0007], [0021], and [0044]).
Regarding claim 8, Katsumasa in view of Gordon and Hegemann and further in view of James teach the vehicle control apparatus according to claim 5.  Katsumasa additionally discloses the processing circuitry is configured to control, where the simultaneous switching has been detected and a driver has instructed switching to an operation mode different from the operation mode with the largest number after switching indicated by the pieces of operation mode switching information, output of warning to the driver (see Katsumasa at least [0015], [0021], and [0044]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/22/2022